Election/Restrictions
Applicant's election with traverse of the joint device shown in Figs. 10-16 (Species 3) in the reply filed on September 20, 2022 is acknowledged.  
The traversal is on the ground(s) that the election of species requirement mailed July 20 fails to explain how Species 1-9 are independent given that each is directed to a joint device for connecting two shaft sections.  This is not found persuasive because there is nothing inventive of about a joint device or devices to connecting two shafts.  There are millions, if not more, such devices in the known world.  As for the differences between each of the joint devices identified as Species 1-9, those are provided in the instant specification and drawings.
The traversal is on the ground(s) that the election of species requirement mailed July 20 fails to comply with MPEP § 806.05(j).  This is not found persuasive because that article does not apply to an election of species requirement.
The traversal is on the ground(s) that examination of nine distinct species in a single application, i.e. examination without an election of species, poses no undue burden on the examiner.  This is not found persuasive because such burden is a function of the fixed amount of time allotted to this examiner to prosecute an application.  Unless applicant is aware of the amount time that has been allotted, it's not possible for applicant to accurately assess burden, much less make an informed judgment as to whether it is undue.  Be that as it may, examination of nine distinct species in a single application would in fact pose undue burden on the examiner for the reason(s) stated in the election requirement.

Claims 5, 6, 11 & 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 20, 2022.
In the reply, claim 11 is identified as reading on the elected species.  However, that claim reads only on unelected species.  See the first full paragraph on page 11.  Whereas in the elected species, the brackets 44, 46 aren’t even disclosed as being coupled to each other, much less coupled to each other so as to be rotatable relative to each other.

Information Disclosure Statement
The information disclosure statements filed July 2 & 7, 2020 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Fig. 14 is objected to because one instance of reference numeral 104 appears without a lead line, or an underline.

The drawings are objected to because they fail to show one coupling portion 110, 112 having one fiber package 120 and one connecting portion 114, 116 as free of fiber reinforcement as recited in claim 22,  Instead, Fig. 15 shows connecting portions 114, 116 having fiber packages 120, and coupling portion 110, 112 without fiber packages 120.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fiber packages (see “not shown” at page 13, line 15) running around two openings must be shown or the feature(s) canceled from the claims.  See claims 1, 3, 4, 7 & 22.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
The brief description of the drawings fails to describe what is shown in each view of drawings.  Instead it merely breaks out the drawings according to the disclosed embodiments.
The brief description of the drawings fails to mention each of the section lines appearing the drawings.  See for example Line XVI-XVI in Fig. 14.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 1-4, 7-10, 12, 13,  & 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
While applicant may be his or her own lexicographer, a term in a claim may not be given a meaning repugnant to the usual meaning of that term.  See in re Hill, 161 F.2d 367, USPQ 482 (CCPA 1947)).  The term “mechanical decoupling” in claim 1 is used by the claim to mean “vibration decoupling” (see first full paragraph at page 3 of the specification), while the accepted meaning is physical (i.e. actual) decoupling of the coupled parts like would occur in a clutch or overload/slip coupling.
Claim 21 recites the limitation "each bearing element".  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depends from claim 1, but is directed to  just one element (a damper part) of the combination of elements (a joint device) to which the independent claim is directed.  As such, claim 22 fails the infringement test (see MPEP § 608.01(n)III).  

Claim Rejections - 35 USC § 102
Claims 1-4, 7, 8 & 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, 4,118,952.  
Claims 1-4, 7, 8, 20 & 21 :  Kobayashi discloses a joint device for connecting two shaft sections (6, 8), comprising: 
at least one joint (Fig. 3); and 
at least one elastic damping arrangement (Fig. 1) which provides “mechanical decoupling” (col. 4, lines 49 & 50) of the at least one joint and is coupled to the at least one joint in a torque transmitting manner (col. 4, lines 46-50), the elastic damping arrangement comprising at least one fiber package (3) which is at least partially embedded in an elastic material (4), the at least one damping arrangement being coupled to the at least one joint in such a manner that at least the at least one joint and the at least one damping arrangement are arranged coincident (Fig. 1) at least in the rest state of the joint device,
wherein Fig. 3 shows the joint device has at least two devices at least two positions offset in the axial direction which are designed to couple the at least one joint and the at least one damping arrangement,
wherein the at least one damping arrangement has at least one damper part (5) which has one or more fiber packages (3),
wherein the at least one damper part has a plurality of coupling portions/coupling elements (5) in each of which at least one fiber package (3) is provided, wherein the coupling portions are connected to each other via at least one connecting portion/bearings (1, 2),
wherein Fig. 1 shows the at least one joint has at least two joint forks, the at least two joint forks being coupled to each other in a torque transmitting manner via the at least one damping arrangement,
wherein each bearing element has at least one limit stop (11).
Claim 22:  Fig. 2 shows a damper part that has at least one coupling portion (1-4) and at least one connecting portion (11), wherein in the at least one coupling portion at least one fiber package (3) is provided which runs around two openings (1, 2), and the at least one connecting portion is free of fiber reinforcement.

Claims 1, 3, 4, 7-10, 12, 13, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan, 7,052,399.  Duggan discloses a  joint device (28) for connecting two shaft sections (24, 26), comprising: 
at least one joint (30, 32); and 
at least one elastic damping arrangement (34) which provides “mechanical decoupling” of the at least one joint and is coupled to the at least one joint in a torque transmitting manner, the elastic damping arrangement comprising at least one fiber package (46) which is at least partially embedded (Fig, 3) in an elastic material (col. 3, lines 21-23), the at least one damping arrangement being coupled to the at least one joint in such a manner that at least the at least one joint and the at least one damping arrangement are arranged coincident (Fig. 1) at least in the rest state of the joint device,
wherein the at least one damping arrangement has at least one damper part (48) which has one (col. 4, line 13) or more fiber packages (46),
wherein Fig. 3 shows the at least one damper part has a plurality of coupling portions/coupling elements (48) in each of which at least one fiber package (46) is provided, wherein the coupling portions are connected to each other via at least one connecting portion/bearings (42a, 42b),
wherein the at least one joint has at least two joint forks (30, 32), the at least two joint forks being coupled to each other in a torque transmitting manner via the at least one damping arrangement,
wherein each of the joint forks has at least two bearing elements (36), in each of which at least one bearing (42) for mounting the joint forks is accommodated, 
wherein the bearing elements assigned to one of the joint forks are connected to each other via at least one bracket.(Fig. 2),
wherein each of the bearing elements has at least one device/opening (38) which is designed to couple the at least one damping arrangement to the at least one joint,
wherein each bearing element has at least one limit stop (see in Fig. 2 the edge of bearing element nominally indicated by reference characters 36a, 36b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Michel, Cordts and Gross each disclose a joint device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679